718 So. 2d 215 (1998)
ADVANCED EMPLOYMENT CONCEPTS/AIG CLAIM SERVICES, INC., Appellants,
v.
James RESMONDO, Appellee.
No. 97-2284.
District Court of Appeal of Florida, First District.
July 29, 1998.
Mary L. Wakeman of McConnaughhay, Duffy, Coonrod, Pope & Weaver, Tallahassee, for Appellants.
Barry Silber of Barry Silber, P.A., Pensacola, for Appellee.
PER CURIAM.
James Resmondo's claim for permanent total disability benefits was premature. He had neither reached maximum medical improvement nor received ninety-eight weeks of temporary benefits at the time of the final hearing. See City of Pensacola Firefighters v. Oswald, 710 So. 2d 95 (Fla. 1st DCA 1998). We reverse the order awarding permanent total disability benefits and remand with directions that the judge of compensation claims dismiss the petition for benefits without prejudice to the filing of a subsequent petition for permanent total disability benefits if the facts warrant. See Holder v. Keller Kitchen Cabinets, 610 So. 2d 1264, 1267 (Fla.1992) (holding that an order stricken as addressing a premature claim is not res judicata as to the merits of the claim).
REVERSED and REMANDED.
BOOTH, BENTON and PADOVANO, JJ., concur.